 

EXCLUSIVE DISTRIBUTION AGREEMENT

 

THIS EXCLUSIVE DISTRIBUTION AGREEMENT (this “Agreement” or this “Exclusive
Distribution Agreement) is entered into effective as of 7/24/2015 (the
“Effective Date”) by and between Blow & Drive Interlock Corporation (and any of
its subsidiaries) (“Supplier”) having an address at 137 South Robertson Blvd,
Suite 129, Beverly Hills, CA 90211 and

Jay Lopez (“Distributor”), whose address is

 

 

The parties agree as follows:

 

1. APPOINTMENT.

 

a. Blow & Drive Interlock and its subsidiary BDI Manufacturing is a manufacturer
and supplier of a proprietary breath alcohol ignition interlock device
(“BDI-747/1”) designed for use in motor vehicles. As a distributor you will
lease, install, periodically service, remove and support, as required, the
Interlock Device. Subject to the terms and conditions of this Exclusive
Distribution Agreement, Supplier appoints Distributor, and Distributor accepts
such appointment and agrees to act as Supplier’s exclusive distributor of the
Supplier Products (defined below) within the geographical territory defined as
follows (the “Territory”): State of Arizona (exclusively), State of
Nevada(exclusively). The State of California shall be shared between Jay Lopez &
Blow & Drive Interlock.

 

b. Distributor agrees to exercise its best efforts to (a) promote the lease of
and obtain orders for the Supplier Products in the Territory; (b) abide by
Supplier’s policies and procedures with regard to the purchase lease and support
of Supplier Products; and (c) conduct its business in a manner that reflects
favorably at all times on the Supplier Products and the good name, goodwill and
reputation of Supplier or its affiliates. Distributor acknowledges and agrees
that it has no rights or claims of any type to the Supplier Products, or any
aspect thereof, except such rights as are created by this Exclusive Distribution
Agreement. Distributor agrees that it shall not and is not authorized to
promote, resell, deliver, install, service or otherwise support the Supplier
Products outside of the Territory without prior written consent of the Supplier.

 

2. PRODUCTS AND PRICING INITIAL FEES

 

Distributor agrees to pay a onetime territory and support Fee of $50,000 to
Supplier fifty-percent (50%) upon execution of this agreement with the balance
due upon distributor acceptance: Other terms and conditions include:

 

● Distributor agrees to pay a monthly payment of 25.00 per unit begins 30 days
after the unit is in Distributors inventory.

 

 

   

 

3. APPROVALS.

 

Supplier shall obtain, at its own expense, such approvals, consents,
certifications, permits and other authorizations, including all approvals as are
required to qualify the Supplier Products for sale and use in the Territory for
all purposes, both governmental and non-governmental (collectively, the
“Approvals”), as soon as is reasonably practicable and NOT longer than 60 days
from the exaction date of this agreement. Should supplier fail to deliver
approvals within 60 days all funds are to be refunded within 7 days back to
distributor by bank wire, distributor agrees to cooperate and aid Supplier to
obtain such Approvals.

 

4. EXCLUSIVITY.

 

Supplier’s appointment of Distributor in Section 1 of this Agreement is an
exclusive appointment to distribute the Products in the Territory. Supplier may
independently advertise, but may not solicit or make sales of distributor
Products, or appoint additional distributors for Supplier Products in the
Territory.

 

5. SALES OUTSIDE OF THE TERRITORY.

 

Distributor shall promote the sale of Supplier Products in the Territory on its
website. Notwithstanding the foregoing sentence, Distributor shall not actively
advertise or actively solicit orders for Supplier Products outside of the
Territory without prior written consent.

 

6. ORDERS.

 

All requests for inventory will be transmitted by Distributor to Supplier and
shall be subject to acceptance in writing by Supplier. Each request submitted
shall constitute an offer by Distributor to lease the Supplier Products
described in such order and, upon acceptance by Supplier, shall give rise to a
contractual obligation of Distributor to lease the said products on the terms
and conditions set forth in this Agreement. All expenses arising out of the
change or cancellation of an order after acceptance by Supplier, including the
cost of diversion, cancellation or re-consignment of shipments, and any
reasonable restocking charge, shall be paid by Distributor within 30 days.

 

7. PAYMENT AND DELIVERY.

 

The monthly lease price and or unit registration fee shall be quoted and payable
in U. S. Dollars to Supplier at the address specified on the lease order. Unless
otherwise agreed by the parties in writing, payment shall be made by Distributor
by wire transfer or check at the end of each calendar month. The Supplier
Products shall be delivered to the Distributors physical address as listed in
this document. Risk of loss for the Supplier Products shall pass upon delivery
to the named carrier at Supplier’s facilities.

 

●A onetime fee in the amount of $50,000 is due, fifty-percent (50%) upon
execution of this agreement with the balance due upon distributor acceptance.
Supplier will provide distributor with our Starter Equipment Package which
includes one (1) roll double sided tape, 500ft 18 gauge black wire, 500ft 18
gauge red wire, fifty (50) butt connectors, one (1) screwdriver kit, one (1)
auto simulator, one (1)dry gas calibration kit, one (1) power supply, fifty (50)
mouthpieces and one (1) drill.    ●A Net thirty (30) days on the balance upon
delivery. (Net thirty is defined as all equipment and in the course of any month
shall be due and paid in full 30 days after the end of billing for that month)

 

 

   

 

8. SECURITY INTEREST.

 

Notwithstanding the passage of title, Supplier shall retain a security interest
in all Supplier Products delivered until amounts for which Distributor is
responsible under this Agreement have been received by Supplier. Supplier shall
have all rights of a secured party, including the right to file a financing
statement under the Uniform Commercial Code or a comparable law within the
Territory to protect Supplier’s security interest. In the event Distributor
defaults in its payment obligations, Supplier will have the right to enter the
premises of Distributor to recover possession of all Supplier Products on said
premises, to recover all Supplier Products supplied by Distributor to its
customers and associated supplies and to pursue any other remedy existing at law
or equity. Distributor, for itself and on behalf of its customers, hereby waives
a prior hearing and demand for Supplier’s exercise of such rights.

 

9. RESALE PRICE AND EXPENSES.

 

Distributor shall set the lease price and installation fees at which the
Supplier Products are sold or licensed by it in the Territory. Distributor shall
be solely responsible for the costs involved in the distribution of the Supplier
Products, including sales costs, any and all banking charges, shipping and
handling costs, installation costs or other operating expenses, letter of credit
costs, wire transfer fees and other costs associated with making payment, and
taxes, however designated, except that Distributor shall not be liable for taxes
imposed that are based on Supplier’s income.

 

10. PROMOTIONAL LITERATURE.

 

Supplier agrees to furnish, in English, to Distributor (via email in pdf format)
such descriptive literature, advertising materials, technical manuals and sales
promotional materials concerning the Supplier Products as Supplier may, from
time to time, have available for such purposes Distributor shall have the right
to translate such materials into the languages of the Territory at its own
expense. Supplier shall retain ownership of all proprietary rights, including,
intellectual property rights to the translated versions of the materials.
Distributor will be solely responsible for the accuracy of the translations and
will provide Supplier with a copy of each translated work. Distributor shall
promptly revise (at Distributor’s costs) the materials upon notice from
Supplier.

 

 

   

 

OBLIGATIONS OF SUPPLIER.

 

Initial Training Program: Supplier shall provide the Initial Training Program
for the independent third (3rd) party installers and the Principal Owner of
distributor’s place of business if distributor requests supplier to provide the
Initial Training Program to any of its employees in addition to the Principal
Owner, supplier agrees to do so at no additional charge to distributor. The
Initial Training Program will consist of approximately three (3) weeks of
training that must be completed. Supplier shall determine the contents and
manner of conducting the Initial Training Program, at its discretion.

 

In addition, supplier shall pay all transportation costs, food, lodging and
similar costs incurred in connection with training program. Manuals. Supplier
shall lend a copy of, or provide distributor with access to, the Manuals for use
during the Term. The Manuals may be mailed, e-mailed, made available for
download from supplier’s website, or franchise internet portal, or otherwise
delivered to distributor. The Manuals shall contain mandatory state
specifications, standards, and operating procedures. All specifications,
standards, operating procedures and rules in the Manuals, or otherwise
communicated to distributor in writing, shall constitute obligations under this
Agreement as if fully set forth in this Agreement. The Manuals may be modified
from time to time to reflect changes. All modifications to the Manuals shall be
binding upon distributor upon being mailed, e-mailed, made available for
download from supplier’s website, or supplier’s internet portal, or otherwise
delivered to distributor. Supplier may provide regular consultation and advice
to distributor in response to distributor inquiries about specific
administrative and operating issues that distributor brings to suppliers
attention during the Term, including, without limitation, reporting customer
interlock data to Governmental Authorities and mandatory and recommended
standards and operating procedures. Consultation and advice may be provided by
telephone, in writing electronically, in person, or by other means. Toll-Free
Telephone Number. Supplier shall maintain a toll-free telephone number for
Distributor’s use for consultations with supplier and for communications to
distributor and suppliers from Governmental Authorities. The toll-free number
will appear on the Governmental Authorities’ lists of breath alcohol ignition
interlock device manufacturers and providers. Supplier shall assist distributor
in reporting distributor’s customer data to the appropriate Governmental
Authorities. Supplier shall forward all calls from potential customers in the
Territory to distributor.

 

11. USE OF TRADEMARKS.

 

Distributor shall not be permitted to print, post or otherwise use letterhead,
calling cards, literature, signage or other representations in the name of
Supplier (or any of its affiliates) or to represent itself as Supplier (or any
of its affiliates) or make commitments on behalf of Supplier (or any of its
affiliates) without the express, written permission of Supplier. Distributor
expressly agrees that no license to use Supplier (or any of its affiliates’
trademarks, trade names, service marks or logos (collectively, the “Supplier
Trademarks”) is granted by this Agreement. Distributor may, however, indicate in
its advertising and marketing materials that it is a distributor for Supplier
Products and may as necessary, incidentally use the Supplier Trademarks in its
sales/marketing efforts. Upon request by Supplier, Distributor will place proper
trademark, copyright and patent notices in its advertisements, promotional
brochures and other marketing materials for Supplier Products. Supplier reserves
the right to review Distributor’s marketing and sales materials prior to their
publication or use. No rights shall inure to Distributor as a result of any such
use or reference, and all such rights, including goodwill shall inure to the
benefit of and be vested in Supplier.

 

 

   

 

Upon termination of this Agreement for any reason, Distributor will immediately
cease using the Supplier Trademarks as allowed in this Section and shall
immediately take all appropriate and necessary steps to (a) remove and cancel
any listings in public records, telephone books, other directories, remove any
visual displays or literature at Distributor’s location, the Internet and
elsewhere that would indicate or would lead the public to believe that
Distributor is the representative of Supplier (or any of its affiliates) or
Supplier’s (or any of its affiliates’) products or services; and (b) cancel,
abandon or transfer (as requested by Supplier) any product licenses, trade name
filings, trademark applications or registrations or other filings with the
governments of the Territory (whether or not such filings were authorized by
Supplier) that may incorporate the Supplier Trademarks or any marks or names
confusingly similar to the Supplier Trademarks. Upon Distributor’s failure to
comply with this paragraph, Supplier may make application for such removals,
cancellations, abandonments or transfers in Distributor’s name. Distributor
shall render assistance to and reimburse Supplier for expenses incurred in
enforcing this paragraph.

 

12. INFRINGEMENT BY THIRD PARTIES.

 

Distributor will cooperate fully with and assist Supplier in its efforts to
protect Supplier’s intellectual property rights within the Territory and shall
exercise reasonable diligence to detect and shall immediately advise Supplier if
Distributor has knowledge of any infringement of any patents, trademarks,
copyrights or other intellectual property rights owned or used by Supplier.

 

13. CONFIDENTIAL INFORMATION;

 

NO REVERSE ENGINEERING.

 

Supplier may provide Distributor with certain confidential or proprietary
information (“Confidential Information”). Confidential Information includes
information, whether written, electronic or oral, which Distributor knows or
reasonably should know is proprietary, confidential or a trade secret of
Supplier, including any and all technical or business information. including its
documentation, specifications and design information for the Supplier Products,
servicing information, customer lists, pricing information, marketing
information, policies, procedures and manuals regarding Supplier’s distributors
or distribution channels, research and development and other proprietary matter
relating to the Supplier Products or business of Supplier. Distributor will
refrain from using the Confidential Information except to the extent necessary
to exercise its rights or perform its obligations under this Agreement.
Distributor will likewise restrict its disclosure of the Confidential
Information to those who have a need to know such Confidential Information in
order for Distributor to perform its obligations and enjoy its rights under this
Agreement. Such persons will be informed of and will agree to the provisions of
this Section and Distributor will remain responsible for any unauthorized use or
disclosure of the Confidential Information by any of them. Upon termination of
this Agreement (or earlier, upon request by Supplier), Distributor shall cease
to use all Confidential Information and promptly return to Supplier (or destroy,
upon request by Supplier) any documents (whether written or electronic) in its
possession or under its control that constitutes Confidential Information.
During the term of this Agreement and thereafter, neither Distributor, nor
Distributor’s employees, independent contractors nor other agents shall (a)
reverse engineer, decompile or otherwise disassemble the Supplier Products from
the products themselves or from any other information made available to them, or
(b) otherwise use any of the Confidential Information or Supplier provided
training to support, maintain or otherwise service a third party’s products or
services.

 

 

   

 

14. COMPLIANCE WITH LAWS.

 

In connection with its obligations under this Agreement, Distributor agrees to
comply with all federal, state, local and foreign laws, constitutions, codes,
statutes and ordinances of any governmental authority that may be applicable to
Distributor, its activities under this Agreement or the Supplier Products,
including all applicable export control laws and regulations. Distributor agrees
to take all such further acts and execute all such further documents as Supplier
reasonably may request in connection with such compliance.

 

15. PRODUCT WARRANTIES.

 

Supplier’s sole obligation under this warranty shall be to provide, at no charge
to Distributor, replacement Products. Defective Products must be returned to
Supplier (at Supplier’s cost) in order to receive warranty replacement and shall
become Supplier’s property. Supplier must repair or replace product within 30
days of return, Distributor must follow the procedures established by Supplier
from time to time.

 

b. Warranty of Good Title. Supplier agrees to indemnify Distributor from any
liability to any third party for infringement of United States patents,
copyrights, trademarks or trade secrets with respect to Supplier Products
sold/licensed by Distributor pursuant to this Agreement. This obligation does
not extend to any foreign patents, copyrights, trademarks, or trade secrets or
to any Supplier Products manufactured or modified by Supplier to meet
Distributor’s or a customer’s specifications. Supplier shall, at its option, be
allowed sole and exclusive control over the defense, settlement and compromise
of any claims of infringement. Supplier must be notified in writing by
Distributor within 15 days of any third party claim which, if upheld, might
result in a liability subject to indemnification under this Subsection. If the
distribution of the Supplier Products is threatened by a claim of infringement,
or is likely to be enjoined or liability for infringement is found, Supplier
may, in its discretion and at its sole option: (i) procure for Distributor the
right to continue distributing the Supplier Products; or (ii) modify the
Supplier Products so as to make them non-infringing; or (iii) substitute
non-infringing products; or (iv) refund the price paid by Distributor for the
Supplier Products in its possession subject to their return by Distributor and
terminate this Agreement with respect to the allegedly infringing products. THIS
SUBSECTION STATES THE ENTIRE LIABILITY OF SUPPLIER WITH RESPECT TO INFRINGEMENT
OF ANY PATENT, COPYRIGHT, TRADEMARK, TRADE SECRET OR OTHER INTELLECTUAL PROPERTY
RIGHT BY ANY SUPPLIER PRODUCT.

 

 

   

 

c. Disclaimer. EXCEPT AS PROVIDED IN THIS SECTION, SUPPLIER MAKES NO OTHER
WARRANTY, PROMISE OR OBLIGATION WITH RESPECT TO THE SUPPLIER PRODUCTS, THEIR
USE, REPAIR OR PERFORMANCE. SUPPLIER DISCLAIMS ANY WARRANTY, PROMISE OR
OBLIGATION THAT THE SUPPLIER PRODUCTS SHALL BE FIT FOR ANY PARTICULAR USE OR
PURPOSE, REGARDLESS OF WHETHER SUCH USE OR PURPOSE IS MADE KNOWN TO SUPPLIER OR
NOT. SUPPLIER DISCLAIMS ANY WARRANTY, PROMISE OR OBLIGATION THAT THE SUPPLIER
PRODUCTS CONFORM TO ANY SAMPLES OR MODELS. SUPPLIER HEREBY DISCLAIMS ALL OTHER
WARRANTIES, PROMISES AND OBLIGATIONS, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTIES, PROMISES AND OBLIGATIONS ARISING FROM A COURSE OF DEALING OR
USAGE OF TRADE. THE WARRANTIES SET FORTH IN THIS SECTION ARE INTENDED SOLELY FOR
THE BENEFIT OF DISTRIBUTOR. ALL CLAIMS UNDER THIS AGREEMENT SHALL BE MADE BY
DISTRIBUTOR AND MAY NOT BE MADE BY DISTRIBUTOR’S CUSTOMERS.

 

d. Distributor’s Warranties. Distributor agrees, at its cost, to provide its
customers with, at a minimum, substantially the same warranties as set forth in
Subsection 17(a). Distributor will assume all costs involved in providing any
additional warranties.

 

16. INSURANCE

 

Supplier shall, at its own cost and expense, purchase and maintain, continuously
throughout the term hereof, the following insurance coverage, against damage or
loss caused by Supplier or its employees, agents, or products:

a. Commercial General Liability in no less than $1,000,000 per occurrence and
$3,000,000 aggregate limit for Bodily injury and Property Damage.

 

b. Certificates evidencing all insurance required under this paragraph shall be
provided to Distributor within ten (10) days after, the execution of this
Agreement and at any time thereafter upon request of Distributor. All policies
shall be endorsed to provide that they may not be terminated or canceled except
upon thirty (30) days prior written notice by the insurer to Distributor.
Supplier must provide proof of such coverage to Distributor in the form of a
certificate evidencing insurance coverage and showing Distributor as an
additional insured.

 

17. INSPECTION OF RECORDS.

 

Distributor shall keep accurate records of all its activities as reasonably
necessary to determine its compliance with the terms and conditions of this
Agreement, including accounting records, customer sales records and governmental
filings. Distributor shall retain such records for at least a 3-year period
following their creation or preparation. During the term of this Agreement and
for a period of 18 months thereafter, Supplier shall have the right to inspect
and audit such records.

 

 

   

 

18. TERM AND TERMINATION.

 

Unless earlier terminated as provided in this Agreement, the term of this
Agreement shall commence upon delivery of State Certifications and shall remain
in full force and effect for 3 years following the Effective Date. Either party
may terminate this Agreement as follows: (a) Immediately upon 30 days’ prior
notice with cause; (b) Immediately, for any breach or default of this Agreement
by the other party which has not been cured within 10 days after the delivery of
notice thereof to the party alleged to be in breach, specifying with
particularity the condition, act, omission or course of conduct asserted to
constitute such breach or default; (c) Immediately, upon the dissolution,
insolvency or any adjudication in bankruptcy of, or any assignment for the
benefit of creditors by, the other party or if the other party ceases to conduct
business in the ordinary or normal course; (d) Immediately, if required by law
or by any rule, regulation, order, decree, judgment or other governmental act of
any governmental authority; or (e) Immediately by Supplier if Supplier
reasonably suspects that Distributor breached any of its obligations of
confidentiality or protection of Supplier’s proprietary rights. This Agreement
shall automatically renew for five (2) years unless either party, with or
without cause, gives written notice to the other of its intent not to renew no
later than thirty (30) calendar days prior to the expiration of the current
term.

 

19. EFFECT OF TERMINATION.

 

Upon notice of termination of this Agreement for any reason, the following
provisions shall apply: (a) Supplier shall have the right to immediately appoint
another distributor to serve existing customers and continue sales efforts in
the Territory; (b) Supplier may continue to fill any orders from Distributor
that have been accepted by Supplier prior to the termination of this Agreement
under the terms and conditions of this Agreement; (c) All outstanding balances
owed by Distributor to Supplier shall become immediately due and payable to
Supplier; (d) Both parties shall at all times thereafter refrain from any
conduct that would be inconsistent with or likely to cause confusion with
respect to the nature of their business relationship; (e) All rights granted to
Distributor under this Agreement shall cease, and where appropriate, revert to
Supplier; and (f) Supplier, in its sole discretion, shall have the right, but
shall in no way be obligated (unless otherwise required by law), to inspect and
repurchase all or any quantity of the Supplier Products (including Supplier
Products for demonstration and parts to service the Supplier Products) then
owned or ordered by Distributor at the lesser of (i) the original price paid by
Distributor for such Supplier Products, or (ii) at the then-current price to
Distributor, and under both (i) or (ii), less any applicable restocking or
refurbishing charge. Supplier shall have the right to assign such option to
repurchase to any other person whom it may designate. No consideration or
indemnity shall be payable to Distributor either for loss of profit, goodwill,
customers or other like or unlike items, nor for advertising costs, costs of
samples or supplies, termination of employees, employees’ salaries and other
like or unlike items. In no event shall Distributor continue to represent itself
as a Supplier distributor or representative after termination of this Agreement.

 

 

   

 

Supplier shall have no liability to Distributor by reason of any termination by
Supplier. Distributor shall indemnify and hold harmless Supplier from and
against any and all liability, loss, damages and costs (including reasonable
attorneys’ fees) arising out of any claim by Distributor or any third party
standing in the right of Distributor to any right of entitlement contrary to the
express terms of this Section.

 

20. INDEMNIFICATION.

 

Distributor agrees to indemnify and hold Supplier harmless from any and all
actions, awards, claims, losses, damages, costs and expenses (including
reasonable attorneys’ fees) attributable to Distributor’s breach of this
Agreement or to any negligent, grossly negligent, willful or unlawful acts or
omissions of Distributor, its employees, officers, agents, subcontractors,
dealers or representatives.

 

21. RELATIONSHIP OF THE PARTIES.

 

Distributor is an independent contractor and not an employee, agent, affiliate,
partner or joint venture with or of Supplier. Neither Distributor nor Supplier
shall have any right to enter into any contracts or commitments in the name of,
or on behalf of the other or to bind the other in any respect whatsoever, except
insofar as is allowed by this Agreement.

 

22. FORCE MAJEURE.

 

Neither party shall be liable in the event that its performance of this
Agreement is prevented, or rendered so difficult or expensive as to be
commercially impracticable, by reason of an Act of God, labor dispute,
unavailability of transportation, goods or services, governmental restrictions
or actions, war (declared or undeclared) or other hostilities, or by any other
event, condition or cause which is not foreseeable on the Effective Date and is
beyond the reasonable control of the party. It is expressly agreed that any
failure of the United States Government to issue a required license for the
export of any Supplier Product ordered by Distributor shall constitute an event
of force majeure. In the event of non-performance or delay in performance
attributable to any such causes, the period allowed for performance of the
applicable obligation under this Agreement will be extended for a period equal
to the period of the delay. However, the party so delayed shall use its best
efforts, without obligation to expend substantial amounts not otherwise required
under this Agreement, to remove or overcome the cause of delay. In the event
that the performance of a party is delayed for more than 6 months, the other
party shall have the right, which shall be exercisable for so long as the cause
of such delay shall continue to exist, to terminate this Agreement without
liability for such termination.

 

 

   

 

23. LIMITATION OF LIABILITY.

 

SUPPLIER SHALL IN NO EVENT BE LIABLE FOR ANY INDIRECT, SPECIAL, EXEMPLARY,
INCIDENTAL OR CONSEQUENTIAL LOSS OR DAMAGE OR FOR ANY LOST PROFITS, LOST SAVINGS
OR LOSS OF REVENUES SUFFERED BY DISTRIBUTOR ARISING FROM OR IN ANY WAY CONNECTED
WITH THIS AGREEMENT OR THE SALE, DISTRIBUTION OR USE OF SUPPLIER PRODUCTS.
DISTRIBUTOR SHALL INDEMNIFY SUPPLIER AND HOLD IT HARMLESS FROM ANY CLAIMS,
DEMANDS, LIABILITIES, SUIT OR EXPENSES OF ANY KIND ARISING OUT OF THE SALE,
SUBLICENSE OR USE OF SUPPLIER PRODUCTS IN THE TERRITORY OR BY DISTRIBUTOR’S
CUSTOMERS. THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT FOR ANY
REASON.

 

24. GOVERNING LAW.

 

This Agreement shall be governed in all respect by the laws of the State of
Arizona, USA, which shall be applied without reference to any conflict-of-laws
rule under which different law might otherwise be applicable. The United Nations
Convention on Contracts for the International Sale of Goods shall not apply to
any purchases or transactions entered into pursuant to this Agreement. Venue for
any lawsuits brought by the parties to this Agreement against each other
regarding or as a result of this Agreement shall be proper only in an
appropriate Arizona State Court or the United States District Court for the
District of Arizona. Distributor hereby submits itself to the exclusive
jurisdiction of said courts and consents to service of process by confirmed
facsimile transmission or commercial courier (with written verification of
receipt returned to the sender).

 

25. ASSIGNMENT AND DELEGATION.

 

Distributor shall have no right to assign any of its rights or delegate its
obligations under this Agreement without the prior written consent of Supplier.
Any assignment or delegation attempted without such written consent shall be
void and of no legal effect whatsoever. This Agreement shall be binding upon the
parties’ respective successors and permitted assigns.

 

26. SEVERABILITY.

 

In the event that any provision of this Agreement shall be unenforceable or
invalid under any applicable law or be so held by applicable court or
arbitration decision, such unenforceability or invalidity shall not render this
Agreement unenforceable or invalid as a whole, and, in such event, such
provisions shall be changed and interpreted so as to best accomplish the
objectives of such unenforceable or invalid provision within the limits of
applicable law or applicable court or arbitration decision.

 

 

   

 

27. CONSTRUCTION.

 

The headings or titles preceding the text of the Sections and Subsections are
inserted solely for convenience of reference, and shall not constitute a part of
this Agreement, nor shall they affect the meaning, construction or effect of
this Agreement. Both parties have participated in the negotiation and drafting
of this Agreement. This Agreement is executed in the English language and may be
translated into another language for informational purposes only. In the event
an ambiguity or question of intent or interpretation arises, the English version
of this Agreement shall prevail and this Agreement shall be construed as if
drafted by both of the parties and no presumption or burden of proof shall arise
favoring or disfavoring either party by virtue of the authorship of any of the
provisions of this Agreement.

 

28. NOTICE.

 

Any notice, consent or other communication required or permitted under this
Agreement shall be written in English and shall be deemed given when (a)
delivered personally; (b) sent by confirmed facsimile transmission; or (c) sent
by commercial courier with written verification of receipt returned to the
sender. Notice, consent or other communications (but not service of process) may
also be given by e-mail. Rejection or other refusal to accept or the inability
to deliver because of changed address or facsimile number of which no notice was
given shall be deemed to constitute receipt of the notice, consent or
communication sent. Names, addresses and facsimile numbers for notices (unless
and until written notice of other names, addresses and facsimile numbers are
provided by either or both parties) are provided below.

 

If to Distributor:

Company________________________________________

Attention: Jay Lopez

Address:_________________________________________

 

If to Supplier:

Blow & Drive Interlock Corporation

Attention: Laurence Wainer

137 South Robertson Blvd, Suite 129,

Beverly Hills, CA 90211

 

 

   

 

29. ENTIRE AGREEMENT; MODIFICATIONS; NO WAIVER; COUNTERPARTS AND SURVIVAL.

 

This Agreement and the Exhibit attached hereto (which is specifically
incorporated herein by this reference) contain the full and entire agreement
between the parties with respect to the subject matter hereof. It supersedes all
prior negotiations, representations and proposals, written or otherwise,
relating to its subject matter. Any modifications, revisions or amendments to
this Agreement must be set forth in a writing signed by authorized
representatives of both parties. Distributor acknowledges and agrees that any
failure on the part of Supplier to enforce at any time or for any period of
time, any of the provisions of this Agreement shall not be deemed or construed
to be a waiver of such provisions or of the right of Supplier thereafter to
enforce each and every provision. This Agreement may be made in several
counterparts, each of which shall be deemed an original. The provisions of this
Agreement that, by express terms of this Agreement, will not be fully performed
during the term of this Agreement, shall survive the termination of this
Agreement to the extent applicable.

 

IN WITNESS WHEREOF the parties have caused this Exclusive Distribution Agreement
to be executed and delivered by their duly authorized representatives.

 

(___________________), LLC

 

    Jay Lopez   Owner  

 

Blow & Drive Interlock Corporation (and any of its subsidiaries)

 

    Laurence Wainer   C.E.O  

 

 

   



